Case 1:17-cr-00323-GJH Document 237 Filed 05/10/21 Page 1 of 2

U.S. D.C. MD. 10! W, Lombard St. Baltimecre MD Z1izZol
j d94 4 V 232. Gq
U5.C4,4, HOO E. Main St Suite 50l, Richmend, ‘A. —

Case No. lilt-er- 323- GISHSETH- -20- i9Ss j a
Lev is & ( Citizen of United States, MD Stahe, ‘in

in ree Harrise 1
= oy Sag no

illegally im prise: ned iv iy the S State. é Ee Net Je bed es
ry ~ ‘ cre
of MANDAMUS AGAINST Us. Sia 6

J HAZEL To ADSuUdD ;CATE,

 

PéTitToN FOR WRiT
DisTRicT TUDGE GECRGE

5
Comes now prisonée Harrison Leis ae pre sé Sui _yuci

_of seund Pol duck because ot an extraordinary _
Ci rcoumstance that Lt have. ne othec CeM = by where

the U.S.D.C, exceeds its authe city and acts ultra. vires

on its face when it refuses te aed On Pz+H ti ou
alawful cestrain of State avd feclecal _

& ha | lew ging

faivel libecty — First amendment right fe Petition
by cefiisi, 3 te provide ‘ the- Mande: fur cy ministerial
duty anal She xiv and L3t Coucteenth tid ficst)
seortertvh crite ComMmiart ds u.s, Di istrict Cour + to car — out
ges anol «mm patties offa

wits guacantees, MY privile : ;
totaal born United ‘Stecte-s citizen. Justice ole ee oo

is just ce. olenied . > Demand for Ans wei c's Show Proo f£
‘ustice C

Bee (3. y what Power does the Aeebee delay |
bp 8 wheat Power, Ret of. Congress does aa aaah U.S. A. aT
z fF Party or use

United Stites © Wf Amer mH er! Os Plain ti
ute im prison an Unitedt States citizen’

to detain proseci
£ all dates of Fall

Peti +i oner cannot pr -ovide a ‘chronslegy C4
Filecl Metions leading +o this bits prisoner i5_be ing

denied Access te dhe E86 urt ana i +s docket, by Tudge oul
Failure te uphelel his article ML duties to nb te address
CAFFidevit by HiLewis =, 3453903 7,Uait S802, POB Z000, FBMDL, NI. 03e 4.0, 0562 21)

Aa te
 
   
 

   
 
 

+h at Motion and other

pending Motions, Priseners
de monstratian of Néeol Lec
documents ts selfevident.

     
 

  

COMMon Sense aue precess.
Demonstration of the USDC,
dlexta to the read i ing
of the US. Consti-tition anol T=...
previous cited Fundame ate | -
lawdbiacr K Whitehorse case.
is also séelfevide,t prc

   

| 1 “Nobody's perfect”

\ ct ui Sec.2 ) FRC BIT@MOOCR ~~

  
  
  

   
 

  
 
 
 
  

 

——hy SS SX

     

  
 
 

pcecedent ert all foucs
ejudice to the Prisener by
learcneol jurist whe Knee! be-- ter noua ar ee by Oath —

Sup pose. 45. Lip hold the law equally. Not stanol by

    
    
    
  

  

Via acquiescence or eSgui valtence. OT & farce

elaim of 2a a. lo is we AS & Frauch to Canceal Fraud.
See 2x pacte Me Cacdie, 74 U.S. T Wall.) 506, 514. 19 eEd. 264 (186s)

RELie. REQUESTED: Compe by Writ « oF Mandamus HS..D. 02
Mb. Juickde Geocye = Haze | aol Lfudicate. cl pending
Metions in Oo + mely olue proces 3S Const hiticoua t ~
objective fashion. Oc have. the decency to recus &

li mselF as c bea ug e ste or not. Same. te Cc the UScA4..

  
   
        
    
       
     
    
      

 

  

CERTIACATE. OL SERVICE DT LH Lewis «[3J

pec ISUSCSIOOL sercveol
> this by U.S, Mei | on OS 03, 2621

     
  
 

To: Usb.c. MD.Suckge George FS. Hazel iol Woie mbared St. Ba It. MDBD.21Z20;
PWS CAA, 100 E Matin Sd. Suite SOL Richmond, VA. 232.19

From * Haccisen Lewis F 34% 39103 1 Uait5502, POB 2000 FEMDLNFo¢e4o
PS 4+e@ the S$ CO TUS. Wash. BC. _Oer3- Oool

   
     
 
